           Case 2:20-bk-16399-BR                       Doc 43 Filed 10/29/20 Entered 10/29/20 12:17:11                                                     Desc
                                                        Main Document    Page 1 of 8

Attorney or Party Name, Address, Telephone and FAX Nos., State Bar No. &           FOR COURT USE ONLY
Email Address
Eric Bensamochan, Esq. SBN 255482
9025 WIlshire Blvd., Suite 215
Beverly Hills, CA 90211
(818) 574-5740 Fax: (818) 961-0138
California State Bar Number: SBN 255482 CA
eric@eblawfirm.us




      Individual appearing without attorney
      Attorney for Debtor
                                                       UNITED STATES BANKRUPTCY COURT
                                                        CENTRAL DISTRICT OF CALIFORNIA
In re:                                                                             CASE NO.: 2:20-bk-16399-BR
                                                                                   CHAPTER: 7
             OS Susnet, LLC

                                                                               NOTICE OF LODGMENT OF ORDER IN
                                                                               BANKRUPTCY CASE RE: (title of motion1):
                                                                               MOTION OF REAL PARTY IN INTEREST BOARD OF MANAGERS
                                                                               OF DEBTOR OS SUSNET LLC TO SUBSTITUTE COUNSEL IN
                                                                               FAVOR OF BAHRAM MADAEN, ESQ.; OR ALTERNATIVELY, TO
                                                                     Debtor(s) SPECIALLY SET HEARING DATE AND CONTINUE MOTION FOR
                                                                               RELIEF FROM STAY



PLEASE TAKE NOTE that the order titled ORDER DENYING MOTION OF REAL PARTY IN INTEREST BOARD OF
MANAGERS OF DEBTOR OS SUSNET LLC TO SUBSTITUTE COUNSEL IN FAVOR OF BAHRAM MADAEN,
ESQ    was lodged on (date) 10/29/2020  and is attached. This order relates to the motion which is docket
number 27 .




1
    Please abbreviate if title cannot fit into text field.
                      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


December 2012                                                                    Page 1           F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:20-bk-16399-BR                      Doc 43 Filed 10/29/20 Entered 10/29/20 12:17:11                                                     Desc
                                                    Main Document    Page 2 of 8



                                                PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
9025 WIlshire Blvd., Suite 215
Beverly Hills, CA 90211

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE RE: MOTION OF REAL PARTY IN INTEREST BOARD OF MANAGERS OF DEBTOR OS SUSNET LLC TO SUBSTITUTE
COUNSEL IN FAVOR OF BAHRAM MADAEN, ESQ. will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:
United States Trustee (LA): ustpregion16.la.ecf@usdoj.gov
David M Goodrich (TR): dgoodrich@wgllp.com
Eric Bensamochan: eric@eblawfirm.us (Debtor's Attorney)
JaVonne M Phillips: bknotice@mccarthyholthus.com ( Toorak Capital Partners, LLC's Attorney)
Daren M Schlecter: daren@schlecterlaw.com (Courtesy NEF)
Kelly M Kaufmann: bknotice@mccarthyholthus.com (Courtesy NEF)
Harris M Madnick: hmmadnick@kramarmadnick.com (Courtesy NEF, and Showroom Interiors, LLC's Attorney )
Daren M Schlecter: daren@schlecterlaw.com (Courtesy NEF)
Bryan K Theis: bryan@theislaw.com (Board of Managers of OS Susnet LLC's Attorney)

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 10/29/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.
Hon. Barry Russell
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 10/29/2020         , I served the following persons and/or
entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

Bahram Madaen: ssiroos@hotmail.com

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
10/29/2020                   Paulina Buitron                                                   /s/Paulina Buitron
Date                         Printed Name                                                      Signature




                  This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


December 2012                                                                Page 2           F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:20-bk-16399-BR                    Doc 43 Filed 10/29/20 Entered 10/29/20 12:17:11                                                     Desc
                                                  Main Document    Page 3 of 8

ADDITIONAL NOTICE.-

OS Susnet, LLC
8950 W Olympic Blvd., 528
Beverly Hills, CA 90210

Eric Bensamochan, Esq. SBN
The Bensamochan Law Firm, Inc.
30851 Agoura Rd., Suite 114
Agoura Hills, CA 91301

AirSharp, Inc.
17777 Ventura Blvd., Suite 241
Encino, CA 91316

Cohen Financial
4601 College Blvd., Suite 300
Leawood, KS 66211

Danny Siag
Agent for Service of Process
8950 W Olympic Blvd. # 528
Beverly Hills, CA 90211

Danny Siag - Manager and
Agent for Service of Process
8950 W Olympic Blvd. # 528
Beverly Hills, CA 90211

Design House Glazing, Inc.
3000 S Santa Fe Ave., Unit C
Los Angeles, CA 90058

Edden Glass and Mirror
18344 Oxnard St., Unit 111
Tarzana, CA 91356

Ezra Ozeri
23042 Park Sorrento
Calabasas, CA 91302

Goldin Pool, Inc.
20058 Ventura Blvd. #122
Woodland Hills, CA 91364

GreenSky
P.O. Box 29429
Atlanta, GA 30359

HD Sound & Video
6542 West Olympic Blvd.
Los Angeles, CA 90048

Home Rum Electric
P.O. Box 370034
Reseda, CA 91335



                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


December 2012                                                              Page 3           F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:20-bk-16399-BR                    Doc 43 Filed 10/29/20 Entered 10/29/20 12:17:11                                                     Desc
                                                  Main Document    Page 4 of 8

Ilene Kurtzman
Law Office of Ilene Kurtzman
23801 Calabasas Road, Suite 2010
Calabasas, CA 91302

JRD Construction & Development, Inc
Ben Benyeshay
6159 Melvin Ave.
Tarzana, CA 91356

King Neptune Pools, Inc.
P.O. Box 452655
Los Angeles, CA 90045

Louis Galuppo, Diminick Severance
Daniel Watts
G10 Galuppo Law, APLC
2792 Gateway Rd. Suite 102
Carlsbad, CA 92009

Mega Holding Group, LLC
8950 W Olympic Blvd. # 528
Beverly Hills, CA 90211

OSB Investment, LLC
8950 W Olympic Blvd., #528
Beverly Hills, CA 90210

Osnath Siag
8950 W Olympic Blvd., # 528
Beverly Hills, CA 90210

Pamela Becker
Louis Galuppo, Dominick Severance,
Daniel Watts
2792 Gateway Rd., Suite 102
Carlsbad, CA 92009

Quality Loan Service Corpoaration
2763 Camino Del Rio South
San Diego, CA 92108

Residential Elevators
2910 Kerry Forest Pkwy, D4-1
Tallahassee, FL 32309

Superior Court of California
County of Los Angeles
Santa Monica Courthouse
1725 Main Street
Santa Monica, CA 90401

The Agency
331 Foothill Rd., Suite 100
Beverly Hills, CA 90210




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


December 2012                                                              Page 4           F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:20-bk-16399-BR                    Doc 43 Filed 10/29/20 Entered 10/29/20 12:17:11                                                     Desc
                                                  Main Document    Page 5 of 8

The Blvd. Agency, Inc.
8950 W. Olympic Blvd. # 528
Beverly Hills, CA 90210

United States Trustee
Los Angeles DIvision
915 Wilshire Blvd., #1850
Los Angeles, CA 90017

Veneto Cucine Inc.
4607 Lakeview Canyon Road # 534
Westlake Village, CA 91361




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


December 2012                                                              Page 5           F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-16399-BR   Doc 43 Filed 10/29/20 Entered 10/29/20 12:17:11   Desc
                         Main Document    Page 6 of 8




                  EXHIBIT “A”
     Case 2:20-bk-16399-BR         Doc 43 Filed 10/29/20 Entered 10/29/20 12:17:11               Desc
                                    Main Document    Page 7 of 8



1    ERIC BENSAMOCHAN, Esq. SBN 255482
     The Bensamochan Law Firm Inc.
2
     9025 Wilshire Blvd Suite 215
3    Beverly Hills, CA. 90211
     Tel: (818) 574-5740
4    Fax: (818) 961-0138
     Email: eric@eblawfirm.us
5

6
     Attorney for Chapter 7 Debtor OS Susnet, LLC

7                            UNITED STATES BANKRUPTCY COURT

8                             CENTRAL DISTRICT OF CALIFORNIA

9                                     LOS ANGELES DIVISION

10                                                )
     In re
                                                  )   Case No. 2:20-bk-16399-BR
11                                                )
                                                  )   Chapter 7
12                                                )
                   OS Susnet, LLC                 )   ORDER DENYING MOTION OF REAL
13                                                )   PARTY IN INTEREST BOARD OF
                                                  )
14                                                )   MANAGERS OF DEBTOR OS SUSNET
                                           Debtor.)   LLC TO SUBSTITUTE COUNSEL IN
15                                                )   FAVOR OF BAHRAM MADAEN, ESQ.
                                                  )
16                                                )
                                                  )
17                                                )   Date: October 27, 2020
                                                  )   Time: 10:00 A.M.
18                                                )   Place: Via Zoom
                                                  )
19                                                )
                                                  )
20                                                )
                                                  )
21

22           On October 27, 2020 at 10:00 A.M. the above captioned motion came up for hearing via
23   Zoom Video Conference in the Courtroom of the Honorable Barry Russell. The court, having
24   considered the motion filed by The Real Party In Interest Board Of Managers Of Debtor OS
25   Susnet LLC To Substitute Counsel In Favor Of Bahram Madaen, Esq., the moving papers,
26   opposition to the motion, the reply, oral argument, and all other evidence before it hereby orders
27   as follows:
28


                                                      1
     Case 2:20-bk-16399-BR    Doc 43 Filed 10/29/20 Entered 10/29/20 12:17:11           Desc
                               Main Document    Page 8 of 8



1         IT IS ORDERED that the Motion is Denied.

2                                            ###

3

4

5

6
                                                     ________________________________
7
                                                     The Hon. Barry Russell
8                                                    United States Bankruptcy Court Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              2
